UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number333-151131 SUNSHINE FINANCIAL, INC. and SUNSHINE SAVINGS BANK 401(k) PROFIT SHARING PLAN (Exact name of registrant as specified in its charter) 1400 East Park Avenue, Tallahassee, Florida32301 (850) 219-7200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Par Value $.01) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ý Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) ý Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934Sunshine Financial, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 30, 2009 By: /s/ Louis O. Davis Louis O. Davis, Jr. President and Chief Executive Officer LouisLouis
